Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 1 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 2 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 3 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 4 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 5 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 6 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 7 of 8
Case 1:19-ap-01143-MT   Doc 4 Filed 12/26/19 Entered 12/27/19 10:50:41   Desc
                        Main Document     Page 8 of 8
